DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 15/832,287 filed 12/06/2017 and Amendment filed 10/13/2020.
Claims 1-20 remain pending in the Application.
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 5.	Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains No explicit support was found in the originally filed Specification for term “number representation”.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-2, 5-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiCecco et al. (“FPGA-based training of convolutional neural networks with a reduced precision floating-point library”; Year: 2017;  2017 International Conference on Field Programmable Technology (ICFPT); Conference Paper; Publisher: IEEE).
	With respect to claim 1 DiCecco et al. teaches A method, comprising: 
providing a set of one or more computational units implemented in a set of one or more field programmable gate array (FPGA) devices, wherein the set of one or more (providing set of processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs  (Page 242, left column; Page 240, right column; Page 239, right column)); and 
for each computational unit of the set of computational units (Page 241, left column), 
performing a first calculation in the computational unit using a first number representation, wherein a first output of the plurality of output values is based on the first calculation (calculating output using processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs, wherein first output among plurality of outputs resulting in first exponent width and first mantissa width/first number representation (Page 241, left column; Page 241, right column)), 
determining a second number representation based on the first output value (determine error and comparable accuracy of exponent width and mantissa width/second number representation for normalizing the output (Page 240, right column; Page 241, right column; Page 239, right column)), and
performing a second calculation in the computational unit using the second number representation, wherein a second output of the plurality of output values is based on the second calculation (perform next calculation to achieve comparable accuracy using normalized/second output (Page 241, right column; Page 239, right column), including calculating various exponent and mantissa widths (Pahe 240, left column), which are reduced, such as from exponent width 7 and mantissa width 6 (first number representation) with floating point fp16 (result of first calculation) to exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4)). 
With respect to claims 10 DiCecco et al. teaches An apparatus, comprising: 
a set of computational units implemented in a set of one or more field programmable gate array (FPGA) devices and configured to generate a plurality of output values based on one or more input values (providing set of processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs  (Page 242, left column; Page 240, right column; Page 239, right column)), wherein each of the computational units is configured (Page 241, left column) to: 
perform a first calculation using a first number representation, wherein a first output value of the plurality of output values is based on the first calculation (calculating output using processing elements/PEs/computational units of set of CPFR cores implementing one or more FCTE/set of FPGAs, wherein first output among plurality of outputs resulting in first exponent width and first mantissa width/first number representation (Page 241, left column; Page 241, right column)), and
perform a second calculation using a second number representation, wherein a second output of the plurality of output values is based on the second calculation (perform next calculation to achieve comparable accuracy using normalized/second output (Page 241, right column; Page 239, right column), including calculating various exponent and mantissa widths (Pahe 240, left column), which are reduced, such as from exponent width 7 and mantissa width 6 (first number representation) with floating point fp16 (result of first calculation) to exponent width 6 and mantissa width 5 (second number representation) with floating point fp32 (second calculation) (page 241, right column; Page 242, right column; Fig. 4)); and
adjustment logic configured to determine the second number representation based on the first output value (determine error and comparable accuracy of exponent width and mantissa width/second number representation for normalizing the output (Page 240, right column; Page 241, right column; Page 239, right column)). 
With respect to claim 17 DiCecco et al. teaches limitations similar to limitations of claim 10, including a system, comprising: a host device (host CPU (Page 241, left column)); programming logic coupled with the host device and configured to program a set of one or more field programmable gate array (FPGA) devices (configuring FPGA connected to host CPU to program FPGA through CPFP/FCTE (Page 241, left column; abstract)); 
	With respect to claims 2, 5-9, 11-12, 14-16,18-20 DiCecco et al. teaches:
Claims 2, 11, 18: further comprising: reconfiguring mixed precision logic in the one or more FPGA devices, wherein performing the second calculation comprises performing a mixed precision calculation in the mixed precision logic (abstract; Page 239). 
Claims 4, 13: wherein determining the second number representation further comprises: determining a power consumption for calculating the first output value  (Page 240, right column); determining an accuracy of the first output value (Page 241); and generating the second number representation by adjusting the first number representation based on the power consumption and the accuracy (Page 241). 
Claims 5, 14: further comprising, for each computational unit of the set of computational units: in response to determining that the first output value is equal to the (Page 242, left column; Page 240, left column); and performing a third calculation in the computational unit using the third number representation, wherein a third output value of the plurality of output values is based on the third calculation (Page 240, left column). 
Claim 6: wherein a total number of bits in the second number representation is not equal to 2n, wherein n is a natural number (Page 241, right column). 
Claims 7, 15, 19: wherein: the first number representation and the second number representation each include a mantissa field and an exponent field, and the second number representation allocates a different number of bits for each of the mantissa field and the exponent field than the first number representation (Page 241, right column; Page 240, left column). 
Claims 8, 16: further comprising: coupling each computational unit of the set of computational units as a neuron in a neural network comprising multiple layers, wherein each of the multiple layers comprises a subset of the set of computational units; and performing calculations using the same number representation for each subset of the computational units in the same layer (Abstract; Page 239, left column). 
Claims 9, 16: wherein: each computational unit in the set of computational units functions as a neuron in a neural network comprising multiple layers, and for at least one layer of the multiple layers, at least one computational unit in the layer is configured to calculate an output using a different number representation than another computational unit in the layer (Page 239, right column; Page 240, right column). 
(Page 240, right column).
Claim 20: wherein the host device is coupled with the set of FPGA devices over a network Page 241, left column; Page 241, left column)

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.1The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCecco et al. as applied to claims 1, 10 above, and further in view of Kaul et al. (US Patent Application Publication 20180315398).
With respect to claims 4, 13 DiCecco et al. teaches limitations of claims 1, 10 from which claims 4, 13 depend. However DiCecco et al. lacks specifics regarding power consumption. Kaul et al. teaches 
Claims 4, 13: wherein determining the second number representation further comprises: determining a power consumption for calculating the first output value  (paragraphs [0189], [0203], [0205], [0220]); determining an accuracy of the first output value (paragraphs [0193], [0208], [0210]); and generating the second number representation by adjusting the first number representation based on the power consumption and the accuracy (paragraphs [0203], [0205], [0208]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kaul et al. to teach specific subject matter DiCecco et al. does not teach, because it provides issuing the single instruction for execution by a dynamically configurable compute unit; configuring one of more logic units of the compute unit to perform operations at the precision and data-type of the set of operands; and executing at least a portion of the single instruction at the dynamically configurable compute unit to generate and output based on the multiply and add operation (paragraph 0334]).

Allowable Subject Matter
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record does not teach or fairly suggest storing a plurality of values in a lookup table (LUT) correlating each of the computational units with a corresponding number representation, wherein determining the second number representation is further based on the values stored in the LUT; and in response to the determining the second number representation, reconfiguring the computations unit before performing the second calculation.

Remarks
16.	In Remarks Applicant argues in substance:
i) Applicant respectfully submits that the next output of the CNN is trained based on the classification error of the previous output, and that the number representation does not change in response to the previous output … DiCecco does not mention determining a new number representation as a result of the propagation process. That is, DiCecco does not teach or suggest using the classification error to determine a new number representation.
ii) Thus, the number Application No.: 15/833,287 -11- Atty. Docket No.: 170247-US-NP representations used are selected from the predetermined range, and are not determined based on the outputs of the CNN in the training phase as alleged in the Office Action. 
17.	Examiner respectively disagrees for the following reasons:
With respect to i) DiCecco et al. discloses Convolutional Neural Networks (CNNs), wherein the training (calculation mechanism) the output is used to compute the error, wherein next output is trained based on the previous output (Page 239, right column), 
With respect to ii) DiCecco et al. discloses convolutional neural networks (CNN) FPGA-based model with changing model parameters, including training of the output implying calculate output value based on the previous output value using dynamic range and custom-precision floating point utilization (Page 239, left, right columns; Page 241, left, right columns; Page 242, right column).
Moreover, It should be noticed that according to the MPEP “The first step to examining a claim to determine if the language is definite is to fully understand the subject matter of the invention disclosed in the application and to ascertain the boundaries of that subject matter encompassed by the claim. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2D 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007). In Buszard, the claim was directed to a flame retardant composition comprising a flexible polyurethane foam reaction mixture. Buszard, 504 F.3d at 1365, 84 USPQ2d at 1749. The Federal Circuit found that the Board’s interpretation that equated a "flexible" foam with a crushed "rigid" foam was not reasonable. Id. at 1367, 84 USPQ2d at 1751. Persuasive argument was presented that persons experienced in the field of polyurethane foams know that a flexible mixture is different than a rigid foam mixture. Id. at 1366, 84 USPQ2d at 1751. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."); In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (The claims at issue were drawn to a "hair brush." The court upheld the Board’s refusal to import from the specification a limitation that would apply the term only to hairbrushes for the scalp. "[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.”
Based on these disclosures/explanations of DiCecco et al. and giving the broadest reasonable interpretation to claims (as stated in the MPEP § 2173.01: “During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art), Examiner believes that prior art DiCecco et al. itself and in combination with prior art Kaul et al. reads claims 1-2, 4-20 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 102.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
02/27/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851